DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 11/30/2020 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the terms “inside to-be-treated are of the substrate” and “outside to-be-treated area of the substrate.” The term “to-be-treated are of the substrate” is not defined by the claim and thus, it is unclear what included in “inside to-be-treated are of 
Claim 1 recites the limitation “whereby, reducing a thickness difference, due to different evaporation rates of the first portion of the organic material solution and a second portion of the organic material solution of the organic material solution layer that is outside the to-be-treated area of the substrate, of the organic layer that is cured from the organic material solution layer.” This limitation renders the claim indefinite since it is unclear what the method step the claim language implies.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “inactive gas”, and the claim also recites “nitrogen gas” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-12 are indefinite due to their dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2017/0117471) in view of Ghosh (US 2017/0342542).
Regarding claim 1, Takata discloses a method of manufacturing an organic layer, the method comprising: forming an organic material solution layer on a substrate (Fig.14, numeral 204; [0032]); and heating,  at least a first portion of organic material solution of the organic material solution layer that is inside a to-be- treated area of the substrate ([0073]), to increase an evaporation rate of the first portion of the organic material solution, whereby, reducing a thickness difference ([0075]), due to different evaporation rates of the first portion of the organic material solution and a second portion of the organic material solution of the organic material solution layer that is outside the to-be-treated area of the substrate (Fig.1), of the organic layer (Fig.14C, numeral 205) that is cured ([0082]) from the organic material solution layer (204).
	Takata does not explicitly disclose that heating is performed by a directional heat source assembly.
	Ghosh however discloses that heating is performed by a directional heat source assembly (Fig.2, numeral 104; [0016]).

	Regarding claim 2, Ghosh discloses both the first portion of the organic material solution and the second portion of the organic material solution are heated by the directional heat source assembly ([0016]).
Takata in view of Ghosh does not disclose that a heating efficiency of the directional heat source assembly to the first portion of the organic material solution is greater than a heating efficiency of the directional heat source assembly to the second portion of the organic material solution.
Takata however discloses that in order to reduce the film thickness difference between end portions and a central portion of the function layer it is sufficient to appropriately control parameters that determine the shape of the solution and the behaviors of the functional material at the ending stage of the drying process of the solution ([0030]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust the heating efficiency of the directional heat source assembly for the purpose reducing the film thickness difference (Takata, [0030]).
Regarding claim 3, Takata discloses the to-be-treated area comprises a central region and an edge region surrounding 20the central region (Fig.4B).
Takata does not explicitly disclose  that a heating efficiency of the directional heat source assembly to a third portion of the organic material solution in the central 
Takata however discloses that in order to reduce the film thickness difference between end portions and a central portion of the function layer it is sufficient to appropriately control parameters that determine the shape of the solution and the behaviors of the functional material at the ending stage of the drying process of the solution ([0030]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust the heating efficiency of the directional heat source assembly for the purpose reducing the film thickness difference (Takata, [0030]).
Regarding claim 5, Ghosh discloses wherein the directional heat source assembly comprises a planar directional heat source  (Fig.2, numeral 104) configured to generate heat radiation ([0066]), and a mask  (106) comprising a shielding part configured to shield the heat radiation from the planar directional heat source and at least an opening part configured to pass the heat radiation from the planar directional heat source there through (Fig.4); and wherein the heating at least a first portion of organic material solution of the organic material solution layer further comprises: aligning the mask with the substrate so that the opening part of the mask is aligned with the to-be-treated area of the substrate (Fig.4, numeral 304); and heating ([0016]), by the planar directional heat source ([0016]), the first portion of the organic material solution of the organic material solution layer through the opening part of the mask (Fig.3, numeral (305)-(307).
Regarding claim 6, Takata in view of Ghosh does not explicitly disclose that a size of the opening part and a heating efficiency of the planar directional heat source are adjustable in accordance with one or more of viscosity, hydrophilicity/hydrophobicity, crystallinity, or solid content of the organic material solution.
Takata however discloses that in order to reduce the film thickness difference between end portions and a central portion of the function layer it is sufficient to appropriately control parameters that determine the shape of the solution and the behaviors of the functional material at the ending stage of the drying process of the solution ([0030]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to adjust the size of the opening part and a heating efficiency of the planar directional heat source for the purpose reducing the film thickness difference (Takata, [0030]).
Regarding claim 7, Takata does not explicitly disclose that prior to the heating at least a first portion of organic material solution of the organic material solution layer, determining a shape and a size of the to-be-treated area of the substrate.
Takata however discloses that in order to reduce the film thickness difference between end portions and a central portion of the function layer it is sufficient to appropriately control parameters that determine the shape of the solution and the behaviors of the functional material at the ending stage of the drying process of the solution ([0030]).

Regarding claim 8, Takata does not explicitly disclose wherein the determining a shape and a size of the to-be- treated area of the substrate further comprises: determining the shape and the size of the to-be-treated area by analyzing historical data of the organic layer formed at a same process conditions; or determining the shape and the size of the to-be-treated area by simulating test data of the organic layer formed at a same process conditions.
Takata however discloses that in order to reduce the film thickness difference between end portions and a central portion of the function layer it is sufficient to appropriately control parameters that determine the shape of the solution and the behaviors of the functional material at the ending stage of the drying process of the solution ([0030]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to determine a shape and a size of the to-be- treated area of the substrate further comprises: determining the shape and the size of the to-be-treated area by analyzing historical data of the organic layer formed at a same process conditions; or determining the shape and the size of the to-be-treated area by simulating test data of the organic layer formed at a same process conditions for the purpose reducing the film thickness difference (Takata, [0030]).
Regarding claim 11, Takata discloses wherein: the organic material solution layer is an organic material solution layer for formation of an OLED pixel structure ([0003]); and the organic layer is an organic light emitting layer of the OLED pixel structure ([0083]).
Regarding claim 12, Takata discloses wherein: the organic light emitting layer comprises at least one of a light emitting material layer, a hole injection layer, a hole transport layer, an electron injection layer, and an electron transport layer ([0044]).
Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takata in view of Ghosh as applied to claim 1 above, and further in view of Liao (US 2018/0318875).
Regarding claim 4, Takata does not explicitly disclose that forming the organic material solution layer on the substrate is performed in a manner that the organic material solution is applied by an inkjet printing method onto a preset area of the substrate so as to form the organic material solution layer, the to-be-treated area being a part of the preset area.
Liao however discloses forming the organic material solution layer on the substrate is performed in a manner that the organic material solution is applied by an inkjet printing method onto a preset area of the substrate so as to form the organic material solution layer, the to-be-treated area being a part of the preset area ([0054]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Takata with Liao to form the organic material solution layer on the substrate is performed in a manner that the organic material solution is applied by an inkjet printing method onto a preset area of the substrate so as to form 
Regarding claim 9, Takata does not explicitly disclose the heating at least a first portion of organic material solution of the organic material solution layer is performed in a chamber filled with inactive gas, the inactive gas including nitrogen gas.
Liao however discloses that the heating at least a first portion of organic material solution of the organic material solution layer is performed in a chamber filled with inactive gas, the inactive gas including nitrogen gas ([0042]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Takata with Liao to perform the heating at least a first portion of organic material solution of the organic material solution layer is performed in a chamber filled with inactive gas, the inactive gas including nitrogen gas for the purpose of improving the utilization rate of the film-forming material (Liao, [0054]).
Regarding claim 10, Takata does not disclose the planar directional heat source comprises one of a microwave generator, an infrared generator, an ultraviolet generator or a laser generator.
 	Liao however discloses the planar directional heat source comprises one of a microwave generator ([0054]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Takata with Liao to have the planar directional heat source comprising one of a microwave generator for the purpose of improving the utilization rate of the film-forming material (Liao, [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA SLUTSKER/Primary Examiner, Art Unit 2891